DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 5,993,969).

	With regard to claims 13, 14, 16 and 18, Tan discloses a method of making a carbonized polyvinylidene chloride (PVDC) copolymer useful for separation of an olefin from its corresponding paraffin comprising providing a PVDC copolymer film having a thickness of about 25 µm (see the paragraph bridging columns 2 and 3), heating the PVDC copolymer film to a pretreatment temperature of 160 0C (see col. 3, lines 26-32) to form a pretreated PVDC copolymer film, and heating the pretreated PVDC copolymer film to a maximum pyrolysis temperature of about 700-900 0C or about 750 0C (see col. 3, lines 5-21 and 33-36), wherein the film is restrained in the pretreatment and pyrolysis steps by applying a force (col. 3, lines 13-21) at the abstract, the paragraph bridging columns 2 and 3, col. 3, lines 5-21 and 26-36.
	With regard to the carbonized polyvinylidene chloride (PVDC) copolymer useful for separation of an olefin from its corresponding paraffin, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.
	The prior art is seen as disclosing a specific example lying within the claimed range for the pretreatment temperature. Therefore this limitation is seen as being anticipated. See MPEP 2131.03(I).
The prior art is seen as disclosing a range overlapping the instantly claimed ranges for the pyrolysis temperature. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
	The prior art discloses a thickness of about 25 µm. The term “about” is seen as allowing for some leeway in the thickness and the prior art is seen as overlapping, or at least approaching, the claimed ranges. Additionally, one having ordinary skill in the art would have recognized that the range could be extended down to 20 µm or even 15 µm or 10 µm since one of ordinary skill would expect such films to exhibit similar, or at least predictably different, behavior. The Examiner especially notes that Applicants have not demonstrated any unexpected or unobvious results attributable to the claimed thickness beyond what would be expected by one of ordinary skill. See MPEP 2144.05(I).  Additionally, the Examiner notes that one of ordinary skill in the art would also recognize that a thinner film thickness could be provided to e.g. reduce the amount of material used and therefore production costs.
	The Examiner also notes that Tan teaches as additional step of oxidizing the carbonized film. However, such does not negate the fact that the reference still teaches the intermediate product prior to this additional oxidization step.

	With regard to claim 15, Tan discloses the PVDC copolymer including a vinyl chloride monomer at the abstract.

Double Patenting

5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

6.	Claims 17 and 19-23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5-9, respectively, of prior U.S. Patent No. 11,007,489 B2. This is a statutory double patenting rejection.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 13-16, 18 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,007,489 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. While the claims of the ‘489 patent recite limitations in addition to those instantly claimed (i.e. the melt extrusion at a stretch ratio of 1 to 8), they nevertheless anticipate the instant claims 13-15. Anticipation is the epitome of obviousness. 
Claims 1-5 of the ‘489 patent also differ from instant claims 16, 18 and 24 in that the thickness of the precursor film is 1-20 µm, which is broader than instantly recited at claims 16, 18 and 24. However, the instantly claimed ranges are seen as lying within the range of the ‘489 patent. Therefore, the two sets of claims are seen as being obvious variants one of another due to the overlapping ranges.

9.	Claims 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 and 23 of copending Application No. 17/231,358 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 16-19 and 23 of the ‘358 application differ from instant claims 16-29 and 23 in that the thickness of the precursor film is 1-250 µm, which is broader than instantly claimed. However, the instantly claimed ranges are seen as lying within the range of the ‘358 application. Therefore, the two sets of claims are seen as being obvious variants one of another due to the overlapping ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 6, 2022